IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

JASON T. WITHERSPOON,                  NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-3531

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 8, 2017.

Petition for Writ of Mandamus -- Original Jurisdiction.

Jason T. Witherspoon, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Tallahassee, for
Respondent.




PER CURIAM.

      The petition for writ of mandamus is denied. See Munn v. Florida Parole

Comm’n, 807 So. 2d 733 (Fla. 1st DCA 2002).

LEWIS, BILBREY, and M.K. THOMAS, JJ., CONCUR.